             Case 7:18-cr-00604-KMK Document 63 Filed 11/18/20 Page 1 of 1
             Case 7:18-cr-00604-KMK Document 64 Filed 11/19/20 Page 1 of 1


                    Law Offices of Julie Rendelman, LLC
                                  535 FIFTH AVENUE, 25th FLOOR
                                   NEW YORK, NEW YORK 10017

    Office: 212-951-1232
    Cell: (646) 425-5562                           Email: Julie@RendelmanLaw.com

                              "

                                                            November 18, 2020

TO:    Hon. Kenneth M. Karas
       United States District Court
       United States Courthouse
       300 Quarropas Street, Chambers 533
       White Plains, NY 10601-4150

RE:    United States v. Anupam Biswas, 18 Cr. 604 (KMK)


Dear Judge Karas,

       This letter is submitted on behalf of defendant Anupam Biswas, to respectfully request
that Mr. Biswas be permitted to travel on the following dates for the upcoming holidays:
1112612020, 1212412020, and 1212512020.

        Mr. Biswas is respectfully requesting permission to travel to his brother' s home, located
at 12 Homewood Court, Mays Landing, New Jersey 08330. If permitted, he will travel on
11/2612020 for Thanksgiving, 12124120 for Christmas Eve, and 12125120 for Christmas Day. He
will leave his home each day at approximately 8:30 AM and will return to his home at night by
10:00 PM. Mr. Biswas will not be staying overnight at his brother' s home on any requested day.

       Mr. Biswas is currently under the supervision of U.S. Pretrial Services and Officer Leo
Barrios is aware of this request and has indicated that there is no objection. Mr. Biswas is aware
that, if Your Honor consents, he must provide pre-trial with any changes to the above schedule.
Additionally, Mr. Biswas is aware that he must return to his place ofresidence at the end of each
day. In addition, there we will be no more than seven people in total at the home and his family
is complying with all COVID-related guidelines.

        Further, AUSA Marcia Cohen has been informed of the above events and has no
objection to Mr. Biswas attending the events. Thus, Mr. Biswas respectfully requests the Court' s
permission to travel on the requested days for the holidays. The Court's time and attention to
this matter are greatly appreciated. If additional information is needed, please contact my office
at (212) 951-1232. Thank you.
  Granted.                                           Sincerely,
  So Ordered.
                                                   Isl Julie Rendelman

  ~~                                              Julie Rendelman, ESQ.
                                                  Attorney for Defendant Anupam Biswas
